                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

OLANIYAN ADEFUMI,
    Plaintiff,

       v.                                        CIVIL ACTION NO. 18-CV-5341

REBECCA PROSPER,
    Defendant.

                                         ORDER

       AND NOW, this /    ~ of December, 2018, upon consideration of Plaintiff Olaniyan
Adefumi's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), and his prose

Complaint (ECF No. 2), it is ORDERED that:

       1. Leave to proceed informa pauperis is GRANTED pursuant to 28 G.S.C. § 1915.

       2. The Complaint is DISMISSED with prejudice for failure to state a claim pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).

       3. The Clerk of Court shall CLOSE this case.
